DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/22/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (2017/0013780) in view of Klika et al. (8,794,209).
 	Ito et al. in figures 1-8, disclose a mower unit comprising mower unit comprising a mower deck (30) having a top wall or a ceiling wall (31) and side walls (32) extending downwards from an outer circumferential edge of the top wall. Ito et al. also disclose a rotational shaft (21) extending upwards through the top wall from an inside space formed by the top wall and the side walls, a cutter blade (20) attached to a lower portion of the rotational shaft within the inside space and rotatable together with the rotational shaft. Ito et al. also disclose an electric mower motor (4) having an output shaft (41) that can rotatably drive the rotational shaft. Ito et al. fail to show a flywheel rotatable in association with the rotational driving of the mower motor.
 	  Klika et al. in figures 1-14, disclose an engine mounting system comprising a flywheel (222), a plurality of fan blades (224), an output shaft (226). The flywheel rotatable about the output shaft. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ito et al. by further comprising the flywheel disclosed by Klika et al. in order to maintain constant angular velocity of the output shaft of the motor.



Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record don’t disclose a partition cover configured to cover the flywheel and the output shaft is provided on more side opposite to the side on which the motor housing is located than where the flywheel is located, an isolated space is formed as a space surrounded by the one end portion and the partition cover; and the flywheel and the output shaft are disposed in the isolated space.  
 	
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618